Case: 20-50753     Document: 00515798998         Page: 1     Date Filed: 03/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  March 29, 2021
                                No. 20-50753
                            consolidated with                      Lyle W. Cayce
                                No. 20-50760                            Clerk
                              Summary Calendar



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Artemio Cruz-Urias,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:16-CR-527-1
                            USDC No. 4:19-CR-922-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50753      Document: 00515798998          Page: 2     Date Filed: 03/29/2021




                                        No. 20-50753
                                      c/w No. 20-50760


          Artemio Cruz-Urias appeals his sentence of thirty months of
   imprisonment and three years of supervised release, which the district court
   imposed following his guilty plea conviction for illegal reentry, in violation of
   8 U.S.C. § 1326.        Cruz-Urias contends that § 1326(b)’s recidivism
   enhancement is unconstitutional because it allows a sentence above the
   otherwise applicable statutory maximum of two years of imprisonment and
   one year of supervised release, see § 1326(a); 18 U.S.C. §§ 3559(a)(5),
   3583(b)(3), based on facts that are neither alleged in the indictment nor found
   by a jury beyond a reasonable doubt. He concedes that the issue is foreclosed
   by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he seeks to
   preserve the issue for further review. The Government moves, unopposed,
   for summary affirmance, asserting that Cruz-Urias’s argument is foreclosed.
          The parties are correct that Cruz-Urias’s assertion is foreclosed by
   Almendarez-Torres. See United States v. Wallace, 759 F.3d 486, 497 (5th
   Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625–26 (5th
   Cir. 2007). The motion for summary affirmance is therefore GRANTED.
   See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED AS MOOT, and the judgment of the district court is
   AFFIRMED.




                                          2